This was an action of ejectment brought by Hannah’s Lessee, against the three Morgan’s tenants in common of certain real estate. Judgment below for the plaintiff, from which the defendants appealed to the Supreme Court, and two of them perfected their appeal by taking the pauper oath, while the third, failed either to give bond or to take the pauper oath.
Trewhitt entered a motion to dismiss the appeal as to all of the appellants.
The Supreme Court dismissed the appeal as to the one who had not complied with the law; but decided that the other two were properly in Court, and discharged the motion as to them. (1)
The Clerk entered the judgment generally against the defendant as to whom the appeal had been dismissed; but the Court on motion ordered it to be changed, and awarded a procedendo and a writ of *45possession to put tbe plaintiff in possession “to the same extent and in the same manner as the same was held by the defendant at the commencement of the suit.”

 Contra, Gamewell v. Chester, Jackson, 1867. (Reported in Vol. 2 of these Reports). But see Grills v. Hill, 2 Sneed 711.